DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 10-11 and 14-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because the prior art does not disclose the claimed flow restriction unit or the method of transitioning between the two water heaters.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Liljengren (SE 518 448) with machine translation used as references.
Regarding claim 1,  Liljengren discloses a water heating system comprising: a first heat source apparatus (200, Figure 1), the first heat source apparatus being a hot-water-heating heat source apparatus and including a first hot water supply circuit (200-220); a second heat source apparatus (100) including a second hot water supply circuit; 
However, Liljengren does disclose a reversed use of the priority of the water heaters (paragraph 4, Page 3).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to reverse the priority of the .
Claims 1-9, 12-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liljengren (SE 518 448) and Shimada (US 2016/0186988).
Regarding claim 2, Liljengren, as modified, discloses the water heating system according to claim 1, but not that wherein when an integrated value of amounts of flow in the first hot water supply circuit is smaller than a criterion value, control for the cut-off mechanism to forcibly open the flow path in the first hot water supply circuit is carried out every prescribed time ([0026] i.e. when the faucet is opened hot water flows). 
However, Shimada discloses parallel boilers (Figure 1) wherein when an integrated value of amounts of flow in the first hot water supply circuit is smaller than a criterion value, control for the cut-off mechanism to forcibly open the flow path in the first hot water supply circuit is carried out every prescribed time ([0026] i.e. when the faucet is opened hot water flows).     It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to control the water flow path by selecting a threshold volume of flow to maximize heat exchange with the water.
Regarding claim 3, Liljengren, as modified, discloses the water heating system according to claim 2, wherein the first hot water supply circuit (125-36, Figure 1) further includes a flow rate regulation mechanism  (115) configured to restrict an amount of flow in the first hot water supply circuit, and the flow rate regulation mechanism restricts the amount of flow to a predetermined level when the cut-off mechanism (215) forcibly opens the flow path in the first hot water supply circuit based on the integrated value ([0020]). 
Regarding claim 4, Liljengren, as modified,  discloses the water heating system according to claim 1, wherein the first hot water supply circuit (125-36, Figure 1) includes a flow rate restriction unit (115) configured to make an amount of flow in the first hot water supply circuit smaller than an amount of flow in the second hot water supply circuit when hot water is output from both of the first and second hot water supply circuits to the hot water delivery pipe ([0026] i.e. the adjustments are infinite and so are the ratios). 
Regarding claim 5, Liljengren, as modified,  discloses the water heating system according to claim 4, wherein the flow rate restriction unit  includes a flow rate regulation valve (115) configured to restrict the amount of flow in the first hot water supply circuit, and a control range upper limit value of a valve opening of the flow rate regulation valve when hot water is output from both of the first and second hot water supply circuits to the hot water delivery pipe is set such that the amount of flow in the first hot water supply circuit at the control range upper limit value is smaller than the amount of flow in the second hot water supply circuit ([0026]). 
Regarding claim 6, Liljengren, as modified,  discloses the water heating system according to claim 4, wherein the flow rate restriction unit includes a mechanism (115, [0026] i.e. valve) configured to increase a flow path resistance in the first hot water supply circuit. 
Regarding claim 7, Liljengren, as modified,  discloses the water heating system according to claim 1, wherein when a flow rate in the first hot water supply circuit is lower than a prescribed value while a control command to open the flow path is generated for the cut-off mechanism, a closing failure of the cut-off mechanism is 
Regarding claim 8, Liljengren, as modified, discloses the water heating system according to claim 1, wherein the second heat source (200, [0022], [0016]) apparatus is a water heater dedicated for hot water supply. 
Regarding claim 9, Liljengren, as modified,  discloses the water heating system according to claim 1, wherein the first heat source apparatus  (100, Figure 1) includes a first heating mechanism configured to heat the heat medium (via 103), a space-heating circulation path configured to circulate the heat medium heated by the first heating mechanism to and from the space-heating terminal (20, 41-43) during a space-heating operation, a bypass circulation path (109) is closed branched from the space-heating circulation path and configured such that the heat medium is again merged with the space-heating circulation path without going through the space-heating terminal, and a distribution control mechanism (111) configured to control a distribution ratio representing a ratio of a flow rate of the heat medium supplied to the bypass circulation path to a total flow rate of the heat medium heated by the first heating mechanism, the first hot water supply circuit is configured to heat at least some of the low-temperature water which flows through the first hot water supply circuit through heat exchange with the heat medium which flows through the bypass circulation path, the second hot water supply circuit includes a second heating mechanism (200) configured to heat at least some of the low-temperature water which flows through the second hot water supply circuit, when the hot water supply is started, the second heating mechanism is activated with the flow path in the first hot water supply circuit being cut off by the cut-off 
Regarding claim 12, Liljengren, as modified, discloses the water heating system according to claim 9, wherein when an integrated value of amounts of flow in the first hot water supply circuit is smaller than a criterion value, control for the cut-off mechanism to forcibly open the flow path in the first hot water supply circuit is carried out every prescribed time ([0026] i.e. when the faucet is opened hot water flows). 
Regarding claim 13, Liljengren, as modified,  discloses the water heating system according to claim 12, wherein the first hot water supply circuit (125-36, Figure 1) further includes a flow rate regulation mechanism  (115) configured to restrict an amount of flow in the first hot water supply circuit, and the flow rate regulation mechanism restricts the amount of flow to a predetermined level when the cut-off mechanism (215) forcibly opens the flow path in the first hot water supply circuit based on the integrated value ([0020]). 
Regarding claim 18, Liljengren, as modified, discloses the water heating system according to claim 9, wherein the second heat source (200, [0022], [0016]) apparatus is a water heater dedicated for hot water supply. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                             
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746